Matter of Philbin (2020 NY Slip Op 02705)





Matter of Philbin


2020 NY Slip Op 02705


Decided on May 7, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 7, 2020

PM-70-20

[*1]In the Matter of Quinn Michael Philbin, an Attorney. (Attorney Registration No. 4340881.)

Calendar Date: May 4, 2020

Before: Lynch, P.J., Clark, Mulvey, Aarons and Colangelo, JJ.


Quinn Michael Philbin, El Paso, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Quinn Michael Philbin was admitted to practice by this Court in 2005 and lists a business address in El Paso, Texas with the Office of Court Administration. Philbin now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Philbin is ineligible for nondisciplinary resignation because he has failed to fulfill his attorney registration requirements for the most recent biennial period beginning in 2019 (see Judiciary Law § 468-a; Matter of Lee, 148 AD3d 1350 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1).
In reply to AGC's opposition, however, Philbin has submitted supplemental correspondence, dated May 1, 2020, in which he asserts that he is now current in his New York attorney registration requirements. Furthermore, Office of Court Administration records likewise establish that Philbin has duly registered and cured any preexisting registration delinquency. Accordingly, with AGC voicing no other substantive objection to his application, and having determined that Philbin is now eligible to resign for nondisciplinary reasons (compare Matter of Tierney, 148 AD3d 1457, 1458 [2017]; Matter of Bomba, 146 AD3d at 1227), we grant the application and accept his resignation.
Lynch, P.J., Clark, Mulvey, Aarons and Colangelo, JJ., concur.
ORDERED that Quinn Michael Philbin's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Quinn Michael Philbin's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Quinn Michael Philbin is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Philbin is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Quinn Michael Philbin shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.